                                    UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW JERSEY




  CONSTANCE DAVIS,                                                          Civil Action No.
                                                                      3:1 6-cv-4473 (PGS) (TJB)
                            Plaintiff,
                                                                         MEMORANDUM
  v.                                                                      AND ORDER

  MEGAN J. BRENNAN, POSTMASTER
  GENERAL, U.S. POSTAL SERVICE,

                            Defendant.




SHERIDAN, U.S.D.J.

         This matter comes before the Court on a motion by defendant, Megan J. Brennan, to

dismiss plaintiff’s amended complaint. (Motion to Dismiss, ECF No. 22). Plaintiff’s Amended

Complaint alleges hostile work environment (Count I), race discrimination (Count II), retaliation

(Count III), and sex discrimination (Count IV) under Title VII of the Civil Rights Act of 1964, 42

U.S.C.   § 2000e, et seq.    For the reasons discussed herein, defendant’s motion is granted in part.

                                                  BACKGROUND


         Plaintiff is an African American woman, who was a Group Leader at the United States

Postal Service’s Processing and Distribution Center in Trenton, New Jersey. (Amended

Complaint, ECF No. 16, at           ¶   7-9). As a Group Leader, Plaintiff was responsible for supervising

other custodians. (Id. at       ¶   65). Beginning in November 2007, Plaintiff alleges that Bernie

Gallagher, Manager of Maintenance, and Michael Shickler, Supervisor of Maintenance

Operations, engaged in various discriminatory acts giving rise to her present Title VII Complaint.
        Plaintiff has filed five prior EEO complaints: October 16, 1998; August 28, 2000; October

5, 2006; August 3, 2007; and September 14, 2007. (Id. at ¶17). Two of those complaints proceeded

in a federal civil action, Davis v. Potter, No. 3:05-cv-02201(MLC)(TJB), and status conferences

in that action were held on October 19, 2007; November 14, 2007; December 5, 2007; and

February 5, 2008. (Id. at ¶ 22). That case settled on February 27, 2008. (Id. at ¶ 23, 24).

        Plaintiff alleges that during a private meeting between plaintiff and her manager, Bernie

Gallagher, he “defiantly” told her that he knew about her prior EEO complaints. (Id. at         ¶   31).

Additionally, she alleges that EEO counselors and investigators told defendant about the

complaints and that it was common knowledge in the workplace that she had filed complaints. (Id.

at ¶ 32).

        Beginning in or around December 2007, Gallagher followed plaintiff three to four times

each day and confronted her, falsely accusing her of not doing her work “in an aggressive, loud,

and disrespectful manner in front of other coworkers.” (Id. at ¶ 37-3 8). On two separate occasions,

on December 12 and 17, 2007, Gallagher expressed that he expected her to clean the north side of

the Center “or he would hold her responsible.” (Id. at ¶ 48-49). He later told plaintiff, “it does not

look like you do anything.” (Id. at ¶ 51). She alleges his behavior “interfered with [her] ability to

perform her duties as a Group Leader.” (Id. at ¶ 39).

        During January 2 and 4, 2008 meetings with Gallagher, he refused to recognize that

Plaintiff had a medically documented need for a modified work schedule, accused her of lying

about it to change her starting time, and cancelled her existing medical accommodation, which had

been in place for about one year. (Id. at   ¶   52-55). Plaintiff identifies two white females and two

white males from whom Gallagher accepted work schedule modifications. (Id. at ¶ 59-60).




                                                     2
        On January 4, 2008, Gallagher told Plaintiff that he no longer needed her to serve as Group

Leader and, moving forward, Plaintiff would work as a custodian. (Id. at             ¶   61). That same day,

plaintiff went on “stress leave,” which she alleges was attributable to her mistreatment, and upon

her return on January 22, Schickler, a supervisor, re-assigned her to custodian duties. (Jd. at ¶ 62-

64). Meanwhile, male custodians        —   she identifies and names five   —   continued their group leader

duties. (Id. at ¶ 66-67, 80). Plaintiff retained her title as group leader; but was required to perform

more custodial duties than other group leaders. (Id. at ¶ 81-82). Plaintiff estimates that from on or

about January 2008 until March 2008, she was assigned custodian duties between 60 and 90

percent of the time. (Id. at ¶ 68).

        Like Gallagher, Schickler followed Plaintiff around work, yelled at her in front of

coworkers, criticized her “in a non-constructive manner,” and incorrectly accused her of not doing

her work. (Id. at   ¶J 75-78).   Schickler “told the Plaintiffs crew that [shej had been demoted from

[gjroup [l]eader to [c]ustodian” (a lie) and told Plaintiffs coworkers “that he intentionally refused

to let the Plaintiff work as a [g]roup [ijeader.” (Id. at     ¶   83-87). Plaintiff also alleges Schickler

bragged that he “had violated the Plaintiffs rights at work” by assigning her custodial duties. (ld.

at ¶ 90). In March 2008, he “falsely and aggressively” blamed Plaintiff for failing to complete an

assigned task but did not address two male custodians who had also been assigned to perform that

task. (Id. at ¶ 92-93).

        Finally, plaintiff claims that in January 2008, Schickler directed another employee to

remove plaintiffs cubicle, where she had sat for approximately five years. (Id. at                 ¶   94-95).

Although the Amended Complaint does not state whether other group leaders or custodians were

assigned desks or cubicles, plaintiff does allege that no other employee’s cubicle was taken apart

and put away. (Id. at ¶ 97).



                                                      3
        On July 22, 2016, Plaintiff filed a complaint, commencing this action. Defendant filed a

motion to dismiss, which was granted on April 19, 2018 because Plaintiff did not allege pervasive

conduct or that the purported misconduct interfered with her work performance and thus did not

set forth a cause of action in support of her hostile and pervasive work environment claims, and

also held that plaintiff’s retaliation claims failed because the Court was “unable to infer a causal

nexus between Plaintiffs alleged EEO and Civil complaints and the adverse employment actions.”

(April 19, 2018 Memorandum and Order, ECF No. 15, at 5-6).

        On May 19, 2018, plaintiff filed a four-count amended complaint, alleging hostile work

environment, race discrimination, retaliation, and sex discrimination, in violation of Title VII of

the Civil Rights Act. On August 2, 2018, after time to file a motion to dismiss was extended by

order, defendant filed a motion to dismiss.

        Plaintiff contends the mistreatment interfered with her ability to perform her duties as

group leader. She also claims she suffered stress from the discrimination, negatively affecting her

health. (Id. at ¶ 100).

                                          LEGAL ANALYSIS


        Defendant sets forth four arguments in support of dismissal: (1) that plaintiff is barred from

asserting claims relating to conduct which occurred prior to January 19, 2008, forty-five days prior

to her administrative complaint; (2) she failed to exhaust administrative remedies with regard to

her sex discrimination and hostile work environment claims; (3) she has not sufficiently alleged

intentional discrimination based on gender or severe and pervasive conduct in support of her

hostile work environment claim; (4) she has failed to allege she suffered an adverse employment

action, and (5) she has failed to state a claim for retaliation.




                                                    4
       Plaintiff contends: (1) “the doctrine of continuing violation permits the inclusion of

discriminatory acts” which occurred prior to January 19, 2008, (Defense Brief, ECF No. 25, at 3);

(2) plaintiff did allege sex discrimination and hostile work environment based on gender in her

EEO complaint and alternatively those claims “that may not have been raised during the

administrative process” are reasonably related to her claims that were, (Id. at 6); (3) considering

plaintiff’s evidence, it is reasonable “to infer the reason for [her] treatment was the Plaintiff’s

gender” and that “the allegations in the Amended Complaint state severe and pervasive conduct

that a reasonable person would find hostile or offensive,” (Id. at 14-1 5); (4) the managers’ conduct

adversely affected the conditions of Plaintiff’s employment; and (5) “that the harassment endured

by the Plaintiff was.    .   .   because of her prior protected activity,” (Id. at 27).

       On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), the

Court is required to accept as true all allegations in the Complaint and all reasonable inferences

that can be drawn therefrom, and to view them in the light most favorable to the non-moving party.

See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 (3d Cir. 1994). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.” Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp.   V.   Twombly, 550 U.S. 544, 570 (2007)). While a court will accept well-pleaded

allegations as true for the purposes of the motion, it will not accept bald assertions, unsupported

conclusions, unwarranted inferences, or sweeping legal conclusions cast in the form of factual

allegations. Iqbal, 556 U.S. at 678-79; see also Morse v. Lower Merion School District, 132 F.3d

902, 906 (3d Cir. 1997). A complaint should be dismissed only if the well-pleaded alleged facts,

taken as true, fail to state a claim. See In re Warfarin Sodium, 214 F.3d 395, 397-98 (3d Cir. 2000).




                                                           5
                                      Administrative Time Bar

        “[W]hen Title VII remedies are available, they must be exhausted before a plaintiff may

file suit.” Spence v. Straw, 54 F.3d 196, 200 (3d Cir. 1995). “An employee of the federal

government who believes that she has been the subject of unlawful discrimination must ‘initiate

contact’ with an EEO Counselor in her agency ‘within 45 days of the date of the matter alleged to

be discriminatory.” Steele v. Schafer, 535 F.3d 689, 693 (D.C. Cir. 2008) (quoting 29 C.F.R.          §
1614.1 05(a)( 1)). “This 45-day time limit operates akin to a statute of limitations.” Grant v. Sec   :
United States Dept. ofHomeland Sec., 698 Fed. App’x 697, 700 (3d Cir. 2017).

       However, “where the conduct complained of consists of a pattern that has only become

cognizable as illegal over time,” courts have adopted an “equitable exception to a strict application

of a statute of limitations.” Foster v. Morris, 208 Fed. App’x 175, 177 (3d Cir. 2006). “[Wjhen a

defendant’s conduct is part of a continuing practice, an action is timely so long as the last act

evidencing the continuing practice falls within the limitations period; in such an instance, the court

will grant relief for the earlier related acts that would otherwise be time barred.” Id. at 177-78

(quoting Brenner v. Local 514, United Brotherhood of Carpenters and Joiners ofAm., 927 F.2d

1283, 1295 (3d Cir. 1991)). Whether the “continuing violations doctrine” applies depends on “(1)

whether the violations were related in subject matter and (2) whether the acts were recurring.”

Bennett v. Susquehanna Cnty. Children & Youth Servs., 592 Fed. Appx. 81, 84 (3d Cir. 2014).

       Plaintiffs complaint, which alleges wrongful conduct that occurred both prior to and after

the 45-day statute of limitations, does not explicitly allege a continuing violation. Although “[i]t

is unsettled in the Third Circuit whether a plaintiff must specifically plead the continuing violation

doctrine,” recent decisions have adopted this requirement. Handelman v. New Jersey, 2016 WL

3691976, at 7 (D.N.J. July 12, 2016); see also Thompson v. Anthem Co., 2018 WL 3647217, at 3



                                                  6
(D.N.J. July 31, 2018).’ The rationale for this requirement is that “[a]n allegation of a continuing

violation provides the necessary relatedness. Without such an allegation, there is merely continuity

of employment with what may be no more than sporadic instances of discriminatory conduct, and

‘mere continuity of employment, without more, is insufficient to prolong the life of a cause of

action for employment discrimination.” Williams v. Home Depot, US. C., Inc., 1999 WL 788597,

at 5 (E.D. Pa. Oct. 5, 1999).

         The Court concludes the complaint should be dismissed if it alleges “mere continuity of

employment’ with allegations of discrimination along the way.” Thompson, 2018 WL 3647217, at

4. Although defendant points to several allegations that occurred prior to January 19, 2008,

plaintiff also alleged that the “discriminatory conduct started shortly after the settlement

conference on December 5, 2007,” (Amended Complaint, at                       ¶   26 (emphasis added)), and that

“[tihe discriminatory and retaliatory conduct started on or about December 2007 and ended on or

about April 2008,” (Id. at ¶ 33 (emphasis added)). Plaintiff also alleged that Gallagher “continued

to follow [her] and disrespected her for several months,” and “[t]he above took place so often that

it was an almost daily occurrence.” (Id. at ¶ 42-43 (emphasis added)).

         Though these allegations in the complaint do not explicitly use the words “continuing

violation,” they sufficiently tie the pre-January 19 acts to the later acts such that the plaintiffs

allegations constitute continuity of discrimination. Plaintiffs EEO complaint also indicated that

the allegations of discrimination were “ongoing,” thus affording defendant notice of same. See

Miller v. Int’l Telephone & Telegraph Corp., 755 F.2d 20, 25 (2d Cir. 1985) (holding a plaintiff

who failed to assert in his administrative filing that his discharge was part of the continuing



  Another line of cases in this circuit “indicate a willingness to look at the substance of the allegations, rather than
specific language of the pleadings, to determine if a plaintiff has properly invoked the doctrine.” Phillips v. Heydt,
197 F. Supp. 2d 207, 217 (E.D. Pa. 2002).

                                                           7
violation that included subsequent refusals by defendant’s subsidiaries to rehire could not allege

the refusal to rehire was part of a continuing violation in his complaint). Therefore, reading the

complaint in the light most favorable to the plaintiff, it adequately alleges a continuing violation

such that the pre-January 19 allegations are properly the subject of this action.

                                      Exhaustion of Administrative Remedies

       “The relevant test in determining whether appellant was required to exhaust her

administrative remedies   .   .   .   is whether the acts alleged in the subsequent Title VII suit are fairly

within the scope of the prior EEOC complaint, or the investigation arising therefrom.” Waiters v.

Parsons, 729 F.2d 233 (3d Cir. 1984)). Where a plaintiff “fail[s] to raise gender discrimination in

the formal administrative process” and “the sole issue investigated [is] that of handicap

discrimination” the Third Circuit has held, “Neither the EEOC nor the agency [are] put on notice”

and thus the plaintiff “failed to exhaust administrative remedies for [a] gender discrimination

claim.” Antol v. Perry, 82 F.3d 1291, 1295-96 (3d Cir. 1996). The scope of a private civil action

which results from a charge filed with the EEOC is defined by “the investigation which can

reasonably be expected to grow out of the charge,” “irrespective of the actual content of the

Commission’s investigation.” Hicks v. ABTAssocs., Inc., 572 F.2d 960, 966 (3d Cir. 1978); see

also Rupert v. PPG Indus., Inc., 2009 WL 596014, at 27 (W.D. Pa. 2009).

       Plaintiff failed to check the appropriate box on her EEO complaint to indicate an allegation

of sex discrimination. (Declaration of Marissa A. Haley (“Haley Deci.”), Ex. A, at 1). In addition,

the EEO office notified her that it was considering only the issues of race discrimination and

retaliation and invited her to respond if she disagreed with the “defined accepted issue(s).” (See

Haley Deci., Ex. B, at 1). About two weeks later, an EEO investigator again notified her that her

complaint would include “only” discrimination based on race and retaliation. (Haley Decl., Ex.



                                                          8
C). The Court therefore concludes that plaintiffs EEO complaint was limited to the claims she

filed with the EEO office in April 2009, and that she was notified of this limitation and given an

opportunity to amend her complaint; she failed to do so. Plaintiff has failed to exhaust her

administrative remedies with regard to Counts I and IV, which are based on sex discrimination.

                                           Adverse Employment Action

       Defendant contends Plaintiff failed to allege that she “suffered an adverse employment

action,” the third element of her race-based discrimination claim. Makky v. Chertoff 541 F.3d 205,

214 (3d Cir. 2008). An adverse employment action is a “significant change in employment status,

such as hiring, firing, failing to promote, reassignment with significantly different responsibilities,

or a decision causing a significant change in benefits.” Burlington Indus. V. Ellerth, 524 U.S. 742,

761 (1998). The action must be “serious and tangible enough to alter an employee’s compensation,

terms, conditions, or privileges of employment.” Jones v. SEPTA, 796 F.3d 323, 326 (3d Cir.

2015). “Of course, whether an action constitutes an adverse employment action depends on the

attendant circumstances.” Langley v. Merck & Co., 186 Fed. App’x 258, 260 n.3 (3d Cir. 2006).

       “Title VII   .   .   .   do[es] not provide relief for general unpleasantness that can occur in the

workplace, even if that unpleasantness may be motivated by racial [or sex-based] animus.”

Barnees v. Nationwide Mw’. Ins. Co., 598 Fed. App’x 86, 90 (3d Cir. 2015). “[A]ctions that reduce

opportunity for promotion or professional growth can constitute adverse employment actions.” Id.

However, “actions such as lateral transfers and changes of title or reporting relationships have

generally been held not to constitute adverse employment actions.” Id.

        Plaintiffs brief focuses on “the part of the definition that addresses the ‘conditions’ of

employment.” (Plaintiffs Brief, ECF No. 25, at 20). The Third Circuit has recognized that “at least

one court of appeals has indicated that moving a person’s office to an undesirable location could,



                                                         9
under certain circumstances, constitute an adverse employment action.” Langley, 186 Fed. App’x

258, 260 n.3 (discussing Collins v. State ofIllinois, 830 F.3d 692, 704 (7th Cir. 1987). However,

the plaintiff in Collins was moved to a desk “situated just outside her supervisor’s office where a

receptionist’s desk typically would be located”; and she lost her telephone, business cards, and

listings in professional publications. Absent from this complaint is any allegation that plaintiffs

loss of her cubicle affected her ability to perform her job duties. She does not allege that fellow

group leaders have cubicles or that custodians do not have cubicles.

        In light of plaintiff’s failure to allege that defendant’s actions affected the compensation,

terms, conditions, or privileges of her employment, the Court finds her allegations are not

sufficiently actionable to set forth a viable claim of race-based discrimination. Count II is therefore

dismissed.

                                              Retaliation

       To sufficiently plead Title VII retaliation, “a plaintiff must show that (1) she engaged in

protected activity, (2) the employer took a materially adverse action against her, and (3) there was

a causal connection between the protected activity and the employer’s action.” LeBoon v.

Lancaster Jewish Cmry. Ctr. Ass’n, 503 F.3d 217, 23 1-32 (3d Cir. 2007). Defendant’s motion

challenges the adequacy of Plaintiffs pleading as to the second and third elements of this test.

                                    Adverse Employment Action

        Significantly, “{t]he standard for finding an adverse action is different for retaliation claims

as opposed to substantive discrimination claims.” Davis v. Cleary, 2011 WL 4435697, at 6 (D.N.J.

Sept. 22, 2011); see also Jones v. Castro, 168 F. Supp. 2d 169, 178 (D.C. Cir. 2016). The anti

retaliation provision of Title VII “extends beyond workplace-related or employment-related

retaliatory acts and harm” to “materially adverse” actions that “well might have dissuaded a



                                                   10
reasonable worker from making or supporting a charge of discrimination.” Moore v. City ofPhila.,

461 F.3d 331, 341 (3d Cir. 2006) (quoting Burlington N, 548 U.S. at 24 14-1 5). “The antiretaliation

provision protects an individual not from all retaliation, but from retaliation that produces an injury

or harm[,]” Burlington N, 548 U.S. at 67, and does not “immunize [an] employee from those petty

slights or minor annoyances that often take place at work,” Moore, 461 F.3d at 341.

         Although generally increasing scrutiny on Plaintiff’s performance would not by itself

constitute an adverse employment action, the claims that supervisors assigned Plaintiff custodian

—   not group leader   —   duties; undermined her and represented that she had been demoted in front of

coworkers; “bragged” about “violat[ing] her rights at work”; and directed her cubicle to be

disassembled constitutes conduct which could “dissuade[] a reasonable worker from making or

supporting a charge of discrimination.” Moore, 461 F.3d at 341. Plaintiff has therefore sufficiently

alleged an adverse employment action in the context of her retaliation claim.

                                             Causal Connection

         As to the third prong, “a plaintiff must show a causal connection between the plaintiff’s

opposition to, or participation in proceedings against, unlawful discrimination and an action that

might have dissuaded a reasonable worker from making or supporting a charge of discrimination.”

Moore, 461 F.3d at 341-42. In determining causation, courts consider two primary factors, “timing

and evidence of ongoing antagonism.” Wadhwa v. Sec ‘y, Dept. of Veterans Affairs, 505 Fed. App’x

209, 215 (3d Cir 2015).

         After the Court’s prior dismissal on a finding that it was “unclear when.. purported [EEO]
                                                                                     .




complaints were filed and who was aware of it,” (April 19, 2018 Opinion, ECF No. 15, at 6),

Plaintiff’s Amended Complaint cites to five prior EEO complaints filed by Plaintiff, most recently

on August 3, 2007, and September 14, 2007, (Amended Complaint, at ¶ 17). Plaintiff also initiated



                                                      11
a civil action relating to two prior complaints and status conferences were held in October,

November, and December 2007 and February 2008. (Id. at 20, 22).

       Plaintiff’s claims that “the EEO Counselor{s] and Investigators told the Defendant that the

Plaintiff had filed the EEO Complaints, (Id. at ¶ 29); that the existence of the complaint was “public

knowledge at the Trenton Processing and Distribution Center,” (Id. at         ¶   32), and that “[tjhe

discriminatory conduct started shortly after the settlement conference on December 5, 2007,” (Id.

at ¶ 26), all suggest a causal connection. Further, the strongest allegation of a causal connection is

Gallagher’s comment in a “defiant[]” tone during a private meeting with plaintiff “that he knew

about her prior EEO complaints.” (Id. at    ¶   31). The Court therefore concludes that Plaintiff has

adequately alleged a causal connection between her protected activity and the defendant’s adverse

employment action.

        This is plaintiff’s second attempt to file a meritorious complaint. After dismissing

plaintiff’s initial complaint the Court allowed plaintiff to amend the complaint. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113, 117

(3d Cir. 2000). The Court finds it would be futile to permit plaintiff to file a second amended

complaint.




                                                    12
                                             ORDER


        Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments advanced; for the foregoing reasons, and for good cause shown;

        IT IS on this L.O day of November, 2018,

        ORDERED that defendant’s motion to dismiss (ECF No. 22) is GRANTED N PART;

and it is further

        ORDERED that Counts I, II, and IV shall be dismissed with prejudice.




                                                        &jVL,L
                                                     PETER G. SHERIDAN, U.S.D.J.




                                                13
